Citation Nr: 0812701	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related disability, claimed as a residual of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran was a member of the American Merchant Marine and 
is credited with active military service certified as such by 
the Secretary of Defense under section 410 of Pub. L. 95-202, 
based on 11 oceangoing voyages from October 28, 1942, to 
August 15, 1945.  See 38 C.F.R. § 3.7(x)(15) (2007).

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision that 
denied service connection for asbestosis.  The veteran timely 
appealed.

In January 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

Also in January 2007, the Board remanded the matter for 
additional development.


FINDING OF FACT

Asbestosis was not manifested in service and it has not been 
shown that the veteran has asbestosis or any lung disability 
associated with asbestos exposure.  


CONCLUSION OF LAW

Asbestosis or an asbestos-related disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in October 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a March 2006 letter provided notice regarding 
the disability ratings and effective date provisions that are 
pertinent to the appellant's claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.



II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases. However, VA has issued procedures on asbestos- 
related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx. Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer. The risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure. Mesotheliomas are not associated with cigarette 
smoking. Lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi. 
About 50 percent of persons with asbestosis eventually 
develop lung cancer, about 17 percent develop mesothelioma, 
and about 10 percent develop gastrointestinal and urogenital 
cancers. All persons with significant asbestosis develop cor 
pulmonale and those who do not die from cancer often die from 
heart failure secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, Ch. 7.21(b)(2). An asbestos- 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease). Id. There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction. Id. It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction. Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service. Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.  

The veteran contends that service connection is warranted on 
the basis that his claimed asbestosis or an asbestos-related 
disability is the result of exposure to asbestos in service.

In this case, service personnel records show that the veteran 
had served aboard ships as a storekeeper, an oiler, and as an 
assistant engineer.

In January 2004, he reported that his military duties 
included installing pipe insulation, mortar in boilers, and 
repairs and replacement of steam lines to all auxiliary 
equipment. Here, the veteran's statements are competent 
evidence, via first-hand knowledge, that he was exposed to 
asbestos, although not of disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  

The post-service medical records primarily reflect a 
diagnosis of chronic obstructive pulmonary disease. There are 
also diagnoses of nicotine dependence and fatigue.  

The Board's January 2007 remand required an examination for 
purposes of determining whether the veteran currently had 
asbestosis or an asbestos-related disability; and if so, 
whether any current respiratory disability was related to 
active service-to include asbestos exposure.  

The evidence in support of the veteran's claim includes 
probable exposure to asbestos during assigned tasks aboard 
ships in active service; a March 2000 X-ray reading that 
identified "parenchymal abnormalities" consistent with 
pneumoconiosis; and a statement by Paul C. Venizelos, M.D., 
F.C.C.P., opining that, based on the veteran's significant 
history of asbestos exposure, the March 2000 X-ray findings 
are consistent with a diagnosis of bilateral interstitial 
fibrosis due to asbestosis.

However, VA chest x-rays in December 2001 and February 2004 
are negative for asbestosis or asbestos-related disease.  The 
findings were consistent with emphysematous changes and 
chronic obstructive pulmonary disease.  A February 2007 VA 
examiner could not determine whether the veteran had mere 
asbestos exposure or asbestosis.  Subsequently, in November 
2007, the same VA examiner reviewed the November 2007 chest 
X-ray and found no evidence for either "parenchymal or 
pleural abnormalities."  It was explained that interstitial 
fibrosis can be seen in chronic obstructive pulmonary disease 
cases.  An August 2005 private x-ray report also reflects a 
diagnosis of chronic obstructive pulmonary disease and no 
evidence of focal infiltrate or other acute process.  

While one examiner has identified findings consistent with 
asbestosis on March 2000 x-rays, subsequent chest x-rays have 
been interpreted as negative for asbestos-related disease.  
While Dr. Venizelos is board certified in pulmonary diseases, 
it is not shown that he examined the veteran or that he 
reviewed anything other than the single chest x-ray report.  
The VA examiner reviewed the entire record and concluded that 
the veteran did not exhibit asbestosis or an asbestos-related 
disease.  It was explained that the findings mentioned by Dr. 
Venizelos as identifying the presence of asbestosis could 
also be present in chronic obstructive pulmonary disease 
cases, and the veteran has been diagnosed with chronic 
obstructive pulmonary disease.  The VA examiner's findings 
are consistent with the other testing, including several 
chest x-ray reports dated subsequent to March 2000.  The 
Board finds a clear preponderance of the evidence is against 
a finding that the veteran has asbestosis or an asbestos-
related lung disease.  


ORDER

Service connection for asbestosis or an asbestos-related 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


